UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-16561 REALMARK PROPERTY INVESTORS LIMITED PARTNERSHIP - V (Exact name of registrant as specified in its charter) Delaware 16-1275925 (State of organization) (IRS Employer Identification No.) 2350 North Forest Road, Getzville, New York 14068 (Address of principal executive offices) (716) 636-9090 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes oNox Part 1 - FINANCIAL INFORMATION Item 1 - Financial Statements Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets Property and equipment at cost Less accumulated depreciation Accounts receivable Other assets Total assets Liabilities and Partners' Deficit Payables to affiliated parties Accounts payable and accrued expenses Accrued interest payable Security deposits and prepaid rent Partners' deficit Total liabilities and partners' deficit See accompanying notes to the financial statements. 2 Condensed Consolidated Statements of Operations (Unaudited) Three months ended Sept. 30, Nine months ended Sept. 30, Rental income Property operating costs Administrative expense - affiliates Other administrative expenses Interest Depreciation Total expenses Net loss Net loss per limited partnership unit Weighted average limited partnership units outstanding See accompanying notes to the financial statements. 3 Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended Sept. 30, Cash provided by: Operating activities: Net loss Adjustments Depreciation Other, principally changes in other assets and liabilities Net cash used in operating activities - - Cash and equivalents at beginning of period - - Cash and equivalents at end of period $- - See accompanying notes to the financial statements. 4 Notes to Consolidated Financial Statements Nine months ended September 30, 2011 and 2010 (Unaudited) Organization Realmark Property Investors Limited Partnership - V (the Partnership), a Delaware limited partnership, was formed on February 28, 1986, to invest in a diversified portfolio of income-producing real estate investments. The general partners are Realmark Properties, Inc. (the corporate general partner) and Joseph M. Jayson (the individual general partner). Joseph M. Jayson is the sole shareholder of J.M. Jayson & Company, Inc. Realmark Properties, Inc. is a wholly-owned subsidiary of J.M. Jayson & Company, Inc.Under the partnership agreement, the general partners and their affiliates can receive compensation for services rendered and reimbursement for expenses incurred on behalf of the Partnership. Basis of Presentation The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the instructions to Form 10-Q.Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. The balance sheet at December 31, 2010 has been derived from the audited financial statements at that date. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation, have been included. The Partnership’s significant accounting policies are set forth in its December 31, 2010 Form 10-K. The interim financial statements should be read in conjunction with the financial statements included therein. The interim results should not be considered indicative of the annual results. Property and Equipment Two of the three buildings of the office complex known as Commercial Park West in Durham, North Carolina were sold in December 2006.The mortgage on the buildings was paid off in the amount of $5,606,725 at the closing date with the sales proceeds and an advance from an affiliate in the amount of $790,000.At September 30, 2011, the Partnership owned and operated the one remaining building at the complex known as Commercial Park West. PART I - Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Liquidity and Capital Resources As a result of the operating loss at Commercial Park West, the Partnership relied on cash advances from affiliates of the general partner to fund operations during the first nine months of 2011. In accordance with the settlement of the lawsuit (Part II, Item 1), it is anticipated that with the sale of the remaining property, the Partnership may be in a position to make distributions to the limited partners. 5 Results of Operations As compared to the same three and nine month periods of 2010, the Partnership’s loss increased approximately $58,000 and $87,000 from a loss of $82,000 and $278,000 in 2010 to a loss of $140,000 and $365,000 in 2011. As compared to the same three and nine month periods of 2010, rental income at Commercial Park West decreased approximately $41,000 and $100,000 in 2011 due to an increase in vacancies. As compared to the same three and nine month periods of 2010, total expenses increased approximately $17,000 anddecreased approximately $14,000, respectively.Property operations decreased approximately $25,000 and $46,000 due to repairs during the three and nine months ended September 30, 2010 not incurred in 2011.Administrative expense to affiliates increased approximately $7,000 and $17,000.Other administrative expenses increased approximately $33,000 and increased $6,000.Interest expense increased approximately $2,000 and $10,000. PART I - Item 3.Quantitative and Qualitative Disclosures About Market Risk The Partnership’s cash equivalents are short-term, non-interest bearing bank accounts. PART I - Item 4.Controls and Procedures Disclosure Controls and Procedures: The Partnership’s management, with the participation of the Partnership’s Individual General Partner, Principal Executive Officer and Principal Financial Officer, has evaluated the effectiveness of the Partnership’s disclosure controls and procedures (as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this report. Based on such evaluation, the Partnership’s Individual General Partner, Principal Executive Officer and Principal Financial Officer have concluded that, as of the end of such period, the Partnership’s disclosure controls and procedures are effective. Internal Control Over Financial Reporting:There have been no significant changes in the Partnership’s internal control over financial reporting (as defined in Rule 13a-15(f) under the Securities Exchange Act of 1934, as amended) during the fiscal quarter to which this report relates that have materially affected, or are reasonably likely to materially affect, the Partnership’s internal control over financial reporting. Management assessed the effectiveness of our internal control over financial reporting as of September 30, 2011. In making this assessment, our management used the criteria established in Internal Control-Integrated Framework issued by the
